Citation Nr: 0216365	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  98-19 418A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans affairs (VA).  In November 2000, the Board 
remanded the case to the RO for additional development.  
Pursuant thereto, in a March 2001 rating decision, the RO 
granted service connection for tinnitus and increased the 
disability evaluation for bilateral hearing loss to 20 
percent disabling.  The grant of service connection for 
tinnitus constitutes a full award of the benefit sought on 
appeal with respect to that issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of compensation level or effective date for this 
disability, those issues are not now in appellate status.  
Id. at 1158.  Regarding a claim for an original or an 
increased rating, a claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the 
issue of an initial rating in excess of 20 percent for 
bilateral hearing loss remains in appellate status. 

By an August 2002 letter, the veteran was advised the Board 
member who conducted the Travel Board hearing that he 
attended on October 20, 2000 is no longer employed with the 
Board.  As a consequence, the veteran was afforded the option 
of another hearing.  The veteran was asked to respond within 
30 days to inquiry regarding whether or not he wanted to have 
another hearing.  He was informed that if he failed to 
respond within the requisite period, the Board would assume 
that he did not want an additional hearing.  No response has 
been received from the veteran with respect to the August 
2002 letter.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's bilateral hearing loss is characterized by 
the following at the June 1998 examination:  1.)  pure tone 
thresholds of 40, 45, 70, and 65 decibels in the right ear at 
1000, 2000, 3000 and 4000 hertz; 2.)  pure tone thresholds of 
40, 55, 65, and 70 decibels at 1000, 2000, 3000 and 4000 
hertz in the left ear; 3.)  average pure tone thresholds of 
55 decibels in the right ear and 58 decibels in the left ear; 
4.)  and speech recognition scores of 60 percent in the right 
ear and 68 percent in the left ear.  

3.  The veteran's bilateral hearing loss is characterized by 
the following at the July 2000 VA examination:  1.)  pure 
tone thresholds of 45, 55, 70 and 75 decibels in the right 
ear at 1000, 2000, 3000 and 4000 hertz; 2.)  pure tone 
thresholds of 45, 60, 65 and 70 decibels at the same tested 
frequencies in the left ear; 3.)  average pure tone 
thresholds of 61 decibels in the right ear and 60 decibels in 
the left ear; and 4.)  speech recognition scores (Maryland 
CNC) of 80 percent in the right ear and 80 percent in the 
left ear.  

4.  The veteran's bilateral hearing loss is characterized by 
the following at the March 2001 VA examination:  1.)  pure 
tone thresholds of 45, 55, 60 and 70 decibels in the right 
ear at 1000, 2000, 3000 and 4000 hertz; 2.)  pure tone 
thresholds of 45, 60, 65 and 75 decibels at the same tested 
frequencies in the left ear; 3.)  average pure tone 
thresholds of 58 decibels in the right ear and 61 decibels in 
the left ear; and 4.)  speech recognition scores (Maryland 
CNC) of 78 percent in the right ear and 76 percent in the 
left ear.  



CONCLUSION OF LAW

The criteria for a current rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in the August 1998 and 
June 2001 rating decisions, the October 1998 statement of the 
case, the November 2000 Board remand and the June 2001 
supplemental statement of the case.  He was specifically told 
in the June 2001 supplemental statement of the case that 
there was no evidence showing that he is entitled to an 
initial rating in excess of 20 percent for his service-
connected hearing loss disability.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
remand, dated in November 2000, the Board asked him to 
specify where he had received treatment.  The Board also 
informed him that the RO would request these record.  
Furthermore, the veteran was afforded the opportunity to 
provide testimony at a Travel Board hearing in October 2000.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available VA medical records from the West Palm 
Beach, Florida and Boston, Massachusetts VA medical 
facilities.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.          

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  Service 
connection was established for bilateral defective hearing in 
an August 1998 rating decision.  A 10 percent rating was 
assigned originally.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

The veteran appealed the initial assignment of a 10 
evaluation for bilateral defective hearing provided in a 
August 1998 rating decision.  The veteran's case differs from 
circumstances found in Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The Board 
observes that the Court, in Fenderson, did not specify a 
formulation of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issue in a new statement of the case.  

The RO increased the disability rating for bilateral 
defective hearing from a noncompensable to a 20 percent 
rating in a June 2001 rating decision.  The effective date of 
the award was set at March 29, 1998.  Where the veteran has 
filed a notice of disagreement as to an RO decision assigning 
a particular disability rating, a subsequent RO decision 
awarding a higher rating but less than maximum available 
benefit does not abrogate the pending appeal; hence, no new 
juridiction-confirring notice of disagreement must be filed 
as to the subsequent decision.  Ab v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Board notes that, during the pendency of this claim, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999, 64 Fed. Reg. 25202-25210 (1999).  In 
Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

Under the former and amended rating criteria, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 (1998); 
64 Fed. Reg. 25202, 25206-25209 (codified at 38 C.F.R. § 4.85 
(1999)).  Disability ratings for hearing impairment are 
derived by a mechanical application of the VA Schedule for 
Rating Disabilities (Rating Schedule) to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The effect of 38 C.F.R. § 4.86(a) and (b), which were added 
by the change in regulation that became effective on June 10, 
1999, is discussed below.  

The veteran was examined in June 1998.  At that time, the 
veteran reported noise exposure during his military service.  
He was determined to have bilateral moderate to severe 
neurosensory hearing loss.  The examiner noted that the 
disability was consistent with noise-induced hearing loss.  

When he was examined in June 1998, the veteran demonstrated 
the following results in the right ear on audiometric 
testing:  pure tone thresholds of 40, 45, 70 and 65 decibels 
in the right ear at 1000, 2000, 3000 and 4000 hertz.  The 
average pure tone decibel loss for the veteran's right ear, 
achieved by adding the thresholds at 1,000, 2,000, 3,000, and 
4,000 Hz and dividing the sum by four, was 55 decibels in the 
right ear.  The speech recognition score was 60 percent,  in 
the right ear.  By intersecting the columns in Table VI (38 
C.F.R. § 4.87) for average pure tone decibel loss and for 
percent of discrimination, the resulting numeric designation 
for the right ear was VI under the old criteria. 

With respect to the left ear, when he was examined in June 
1998, the veteran demonstrated the following results on 
audiometric testing:  pure tone thresholds of 40, 55, 65 and 
70 decibels at 1000, 2000, 3000 and 4000 hertz.  The average 
pure tone decibel loss for the veteran's left ear, achieved 
by adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four, was 57.5 or 58 decibels.  The 
speech recognition score was 68 percent in the left ear.  By 
intersecting the columns in Table VI (38 C.F.R. § 4.87) for 
average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
left ear was V under the old criteria.  

With a numeric designation of VI in the poorer ear and V in 
the better ear, Table VII (38 C.F.R. § 4.87) requires the 
assignment of a 20 percent evaluation under Diagnostic Code 
6100 under the old criteria.  

The application of numeric designations obtained under 
38 C.F.R. § 4.87, remained unchanged under the new criteria.  
Consequently, in the veteran's case, neither the new nor the 
old criteria is more favorable to the veteran.  

When he was examined in July 2000, the veteran demonstrated 
the following results in the right ear on audiometric 
testing:  pure tone thresholds of 45, 55, 70 and 75 decibels 
in the right ear at 1000, 2000, 3000 and 4000 hertz.  The 
average pure tone decibel loss for the veteran's right ear, 
achieved by adding the thresholds at 1,000, 2,000, 3,000, and 
4,000 Hz and dividing the sum by four, was 61.25 or 61 
decibels in the right ear.  The speech recognition score was 
80 percent in the right ear.  By intersecting the columns in 
Table VI (38 C.F.R. § 4.87) for average pure tone decibel 
loss and for percent of discrimination, the resulting numeric 
designation for the right ear was IV under the old criteria. 

With respect to the left ear, when he was examined in July 
2000, the veteran demonstrated the following results on 
audiometric testing:  pure tone thresholds of 45, 60, 65 and 
70 decibels at 1000, 2000, 3000 and 4000 hertz.  The average 
pure tone decibel loss for the veteran's left ear, achieved 
by adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four, was 60 decibels.  The speech 
recognition score was 80 in the left ear.  By intersecting 
the columns in Table VI (38 C.F.R. § 4.87) for average pure 
tone decibel loss and for percent of discrimination, the 
resulting numeric designation for the left ear was IV under 
the old criteria.  

With a numeric designation of IV for both ears, Table VII (38 
C.F.R. § 4.87) requires the assignment of a 20 percent 
evaluation under Diagnostic Code 6100 under the old criteria.  

As noted above, the application of numeric designations 
obtained under 38 C.F.R. § 4.87, remained unchanged under the 
new criteria.  Consequently, in the veteran's case, neither 
the new nor the old criteria is more favorable to the 
veteran.  

When he was examined in March 2001 the veteran demonstrated 
the following results in the right ear on audiometric 
testing:  pure tone thresholds of 45, 55, 60 and 70 decibels 
in the right ear at 1000, 2000, 3000 and 4000 hertz.  The 
average pure tone decibel loss for the veteran's right ear, 
achieved by adding the thresholds at 1,000, 2,000, 3,000, and 
4,000 Hz and dividing the sum by four, was 57.5 or 58 
decibels in the right ear.  The speech recognition score was 
78 in the right ear.  By intersecting the columns in Table VI 
(38 C.F.R. § 4.87) for average pure tone decibel loss and for 
percent of discrimination, the resulting numeric designation 
for the right ear was IV under the old criteria. 

With respect to the left ear, when he was examined in March 
2001, the veteran demonstrated the following results on 
audiometric testing:  pure tone thresholds of 45, 60, 65 and 
75 decibels at 1000, 2000, 3000 and 4000 hertz.  The average 
pure tone decibel loss for the veteran's left ear, achieved 
by adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four, was 61.25 or 61 decibels.  The 
speech recognition scores was 76 in the left ear.  By 
intersecting the columns in Table VI (38 C.F.R. § 4.87) for 
average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
left ear was IV under the old criteria.  

With a numeric designation of IV for both ears, Table VII (38 
C.F.R. § 4.87) requires the assignment of a 20 percent 
evaluation under Diagnostic Code 6100 under the old criteria.  
Since the application of numeric designations obtained under 
38 C.F.R. § 4.87, remained unchanged under the new criteria, 
in the veteran's case, neither the new nor the old criteria 
is more favorable to the veteran.  

However, the amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, codified at 38 C.F.R. § 4.86(a), 
indicates that if puretone thresholds at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision was 
added to correct the problem existing with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  Each ear is to be 
evaluated separately.  The amended regulations changed the 
title of Table VIa from "Average Pure tone Decibel Loss" to 
"Numeric Designation of Hearing Impairment Based Only on Pure 
tone Threshold Average." See 64 Fed. Reg. 25202 (May 11, 
1999).  

This provision is not applicable to either of the veteran's 
ears, as the results of the June 1998, July 2000 and March 
2001 VA audiometric examinations would indicate.  None of 
these examinations show that the veteran demonstrated 
thresholds of above 55 decibels, at each of the four tested 
frequencies in either audiometric examination.  

The second new provision, 38 C.F.R. § 4.86(b), indicates that 
when the pure tone threshold is 30 decibels or less at 1,000 
Hz and 70 decibels or more at 2,000 Hz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Id.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, recognizing that a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
However, 38 C.F.R. § 4.86(b) is not applicable to the veteran 
as neither the right or the left ear demonstrate this type of 
hearing loss disability.  

In view of the foregoing, the preponderance of the evidence 
shows that the veteran is entitled to an evaluation of no 
more than 20 percent for his service-connected bilateral 
defective hearing.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalization for this disability.  
The veteran did provide testimony at an October 2000 Travel 
Board hearing, at which time he stated that he was entitled 
to an extraschedular rating for his hearing loss.  He 
testified that his inability to hear interfered with his law 
practice, inasmuch as it became difficult to hear in the 
court room.  He stated that formerly his practice was 
essentially litigation and domestic relations, both of which 
require court appearances.  As a consequence, the veteran 
reports that he closed his office in 1998 and has phased out 
his legal practice.  While a significant impact is noted with 
respect to the veteran's legal practice, he has not 
demonstrated that his bilateral hearing loss disability is 
productive of marked interference with his employment.  The 
veteran is advised that an evaluation of 20 percent 
contemplates the type of industrial impairment currently 
demonstrated in the clinical record.  


ORDER

Entitlement to an initial rating higher than 20 percent for 
bilateral hearing loss is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

